Citation Nr: 0824544	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran had a verified period of active duty for training 
(ACDUTRA) from April 1976 to August 1976, verified active 
service from November 1990 to June 1991, and additional 
unverified Army National Guard service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in Jackson, Mississippi, which denied service connection for 
a bilateral hearing loss disability and a low back 
disability.

In January 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Board remanded this case in June 2006.  It returns now 
for appellate consideration.

Subsequent to issuance of the November 2007 Statement of the 
Case (SOC), the veteran submitted additional evidence which 
was not considered by the RO. The veteran, through his 
representative, has waived RO consideration of that evidence 
in an April 2008 submission.  As such, the Board may consider 
the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability 
preexisted active service and there is clear and unmistakable 
evidence that right ear hearing loss was not aggravated 
during service.  

2. The preponderance of the evidence does not establish that 
the veteran's left ear hearing loss disability had its onset 
in service, or is otherwise related to active service to 
include the result of aggravation of any preexisting hearing 
loss.  

3. The evidence is at least in equipoise that the veteran 
sustained a low back injury in service and has a current low 
back disability as a result.


CONCLUSIONS OF LAW

1. The veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service; and it may not 
be presumed to have been incurred during service.  See 38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2007).

2. A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection 
for a bilateral hearing loss disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in March 2003 and June 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

In addition, the June 2006 letter provided the veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Subsequent to the issuance of this letter, the 
veteran's claim was readjudicated in a November 2007 
Supplemental Statement of the Case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield IV, at 1323; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a VA examination in December 2006 to 
obtain an opinion as to whether his hearing loss can be 
directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

As to the claim for service connection for a low back 
disability, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 
C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition for disorders not 
noted on the entrance examination report, VA must show by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  38 
C.F.R. § 3.306.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Id.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service connection 
may be granted for disability resulting from disease or 
injury incurred or aggravated while performing ACDUTRA, or 
from an injury incurred or aggravated while performing 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 106.  However, presumptive 
provisions such as 38 C.F.R. §§ 3.307, 3.309 (presumption of 
service incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.  Hearing Loss

The veteran claims that he suffers from hearing loss as the 
result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

As an initial matter, the record establishes that the veteran 
has a current bilateral hearing loss disability.  At the VA 
audiological examination in December 2006, he was diagnosed 
with moderate sensorineural hearing loss in the right ear and 
moderately severe to moderate sensorineural hearing loss in 
the left ear.  An analysis of the audiometric findings yields 
the finding that he meets the regulatory criteria for a 
bilateral hearing loss disability.  The Board, therefore, 
must determine whether there is evidence of in-service 
incurrence or aggravation of a disease or injury.  

As for the veteran's ACDUTRA in the 1970s, it is noted that 
his hearing acuity was evaluated at his March 1976 entrance 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
-
15
LEFT
35
25
15
-
20

The veteran's hearing acuity was evaluated again in July 1976 
prior to discharge.  This time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
-
20
LEFT
10
15
20
-
30

The Board observes that, according to the March 1976 
audiometric results, the veteran did have hearing loss in his 
right ear at the time he entered ACDUTRA.  See 38 C.F.R. § 
3.385.  Nonetheless, there is no evidence that the right ear 
hearing loss increased in severity during this period of 
service.  On the contrary, the audiometric readings taken at 
the separation examination indicate an improvement in the 
veteran's hearing.  They also show that the veteran no longer 
had hearing loss for VA purposes.  Based on these findings, 
the Board finds that right ear hearing loss was not 
aggravated during ACDUTRA.

The audiometric results from the July 1976 examination show 
that the veteran did not have a hearing loss disability of 
the left ear at discharge.  See 38 C.F.R. § 3.385.  Service 
medical records are negative for any complaints, treatment or 
diagnosis of ear trouble during ACDUTRA.  While the veteran 
may have had diminished hearing to the extent that he 
exceeded 20 decibels at one of the thresholds, the fact 
remains that there is no evidence that he had a hearing loss 
disability upon service separation and there is no medical 
evidence establishing that any current hearing loss is 
related to this period of service.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  Therefore, left ear hearing loss was 
not incurred during ACDUTRA.

Service medical records show that the veteran was diagnosed 
with bilateral hearing loss in April 1991 during active duty 
service.  In April 1991, the veteran presented for treatment 
complaining of an echo sound in his ears and hearing loss.  
Following an examination, it was noted he had wax in his 
ears.  On May 11, 1991, prior to discharge, he was afforded 
an authorized audiological evaluation.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
50
45
LEFT
10
5
10
55
60

It was reported that the veteran was routinely exposed to 
hazardous noise.  Given these audiometric results, the May 
1991 separation examination report noted that the veteran had 
high frequency hearing loss.  The veteran's hearing was 
further evaluated on May 13, 1991, at which point pure tone 
thresholds, in decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
50
LEFT
0
5
15
50
55

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  Based on the audiological evaluations 
listed above, the veteran had a bilateral hearing loss 
disability upon separation from active duty.

The question that follows is whether this bilateral hearing 
loss disability existed prior to the veteran's entry to 
active service in November 1990; indeed, it did. During the 
course of his Army National Guard service, the veteran was 
given periodic medical examinations, to include in 1980, 1985 
and 1989, in which his hearing was evaluated.  

On the authorized audiological evaluation in 1980, pure tone 
thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
-
25
LEFT
25
20
25
-
40

On the authorized audiological evaluation in June 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
35
40
LEFT
10
0
15
50
55

On the authorized audiological evaluation in July 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
35
40
LEFT
0
0
0
50
40

The audiograms listed above clearly show that the veteran's 
bilateral hearing loss disability was extant prior to his 
November 1990 entry to active service.

The Board also finds that there is clear and unmistakable 
evidence that the veteran's hearing loss was not aggravated 
by active service.  As indicated above, the veteran was 
afforded a VA audiological examination in December 2006.  
Following the examination, the audiologist reviewed the 
claims file and compared the June 1985 and July 1989 
audiograms to the May 1991 audiogram.  (The Board observes 
that the examination report inadvertently refers to the July 
1989 audiogram as a July 1981 audiogram.)  It was noted that 
a comparison of the audiograms showed hearing to be 
essentially unchanged.  Based on the audiograms, the 
audiologist gave the opinion that the veteran did not 
experience deterioration of his preexisting high frequency 
hearing loss during active service from November 1990 to June 
1991.  

Given that there is no evidence that the veteran's 
preexisting hearing loss disability increased in severity 
during active service, aggravation cannot be conceded.  See 
38 C.F.R. §§ 3.304, 3.306.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Low Back

The veteran argues that he sustained injuries in service that 
are the cause of his current low back disability.  For the 
following reasons, the Board concludes that service 
connection is warranted.

The evidence record clearly establishes that the veteran 
incurred a back injury in active service.  Service medical 
records show that the veteran's back was normal upon entry to 
active service in March 1976.  In June 1976, the veteran 
sought treatment for low back pain at an orthopedic clinic 
and was thereafter referred to a physical therapy clinic for 
further treatment.  Upon service separation in July 1976, it 
was noted that the veteran had recurrent back pain.  

Service medical records from the veteran's second period of 
active service show treatment for low back pain in May 1991.  
The veteran reported worsening of low back pain as a result 
of loading heavy objects.  He was diagnosed with a 
lumbosacral strain.  Again, it was noted upon discharge that 
the veteran had recurrent back pain.

The current nature of the veteran's low back disorder was 
evaluated at a December 2006 VA orthopedic examination.  
Results of an MRI scan previously taken in April 2004 were 
reviewed and minimal degenerative changes in the lower part 
of the lumbar spine were noted.  The veteran was diagnosed 
with degenerative disc disease of L5 and S1, degenerative 
facet joint disease of L4-5 and L5-S1, and residuals of prior 
injuries.  Medical treatment records are consistent with this 
diagnosis.  VA outpatient records over the years indicate 
chronic low back pain on a continuous basis.  An April 2004 
MRI performed at the Montgomery VA Medical Center reveals 
arthritic changes.  Private medical records from the Medical-
Surgical Arts Clinic and the Jackson Neurosurgery Clinic 
reflect ongoing treatment for the veteran's low back 
disability.  Accordingly, the Board finds that there is 
medical evidence of a current disability.

The etiology of the veteran's current low back disability was 
also assessed at the December 2006 VA examination.  The Board 
finds the examination report to be comprehensive and 
sufficient in addressing the matter of nexus.  The report 
reflects a thorough review of the claims file, including 
medical records, and provides detailed findings.  The 
examiner listed a chronology of information in the claims 
file that he thought was relevant for considering whether the 
current disability was related to active service.  For 
example, it was noted that in May 1983 the veteran complained 
of low back pain after running.  Also noted was a June 1996 
periodic examination report, which indicated the veteran had 
chronic low back pain and "bad back."  Although the 
examiner did not discuss the impact that the post-service 
motor vehicle accident had on the veteran's disability, the 
Board finds the December 2006 VA examination report to be 
competent and reliable concerning nexus.  The report contains 
a thorough discussion of prior incidents involving the 
veteran's low back and establishes that the veteran has a 
chronic low back disability that existed prior to the motor 
vehicle accident.  Thus, a discussion of the post-service 
accident was not necessary.  After reviewing the medical 
evidence of record and conducting a physical examination of 
the veteran, the examiner gave the opinion that it was at 
least as likely as not that the veteran's low back disability 
was the result of the condition incurred in active service.  

In view of these findings, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's low back disability is related to active service, 
and, therefore, service connection is warranted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for a low back disability 
is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


